DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is confusing in that paragraphs “d” and “e” now call for the first and second power outputs to provide power to the respective first and second motors.  However, the outputs (212,213), as described in the specification and shown in the drawings, are configured to provide power to an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15, 18, and 19, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US-2015/0136012).
 	The Williams publication shows a subsea adaptive tooling interface in Figure 46 comprising a housing (4602), a controller (Fig. 47A), a plurality of motors (4712) each having a power output port (2300), and a drive interface (5900) having a tool adapter (5806) in operative communication with the plurality of motors.
	Regarding claim 2, the housing can include multiple sections (see Fig. 12).
	In regard to claim 3, the plurality of motors can be integrated in an in-line configuration (see paragraphs [0347] – [0349]).
 	Regarding claim 4, the motors can be individually designed as high torque or high speed motors (see paragraphs [0351]. [0364], [0365], and [0366]).
 	In regard to claims 9 -11, paragraphs [0315] – [0319] of the specification and Figures 47A-B of the drawings describe a network/communication interface and centralized control circuitry.
	Regarding claims 12 and 13, paragraph [0312] discloses a conventional pin-less power interface.
 	Regarding claims 14 and 15, the end cap collar (2000) and mounting rim (1900) can be considered a friction chuck latch as broadly as recited in the claims.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US-2015/0136012) in view of Rice (US-2016/0273677).
The Williams publication fails to disclose its power as hydraulic power as called for in claim 6.
 	Rice shows a subsea clamping assembly comprising a hydraulic motor (10) that generates the required operating power.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize hydraulic power for the plurality of motors in the Williams system, as taught by Rice, in order to efficiently operate the device in a subsea environment.

Claims 16 and 17, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US-2015/0136012) in view of Woodland (US-6,269,763).
 	The Williams publication fails to disclose a manipulator jaw operatively connected to the drive interface.
	However, Woodland discloses an autonomous marine vehicle having a robotic manipulator jaw (38) that can include a rope cutter (see col. 18, lines 50-56).
.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1, 2, 5, 8-11, and 14-16, as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietze (4,897,014) in view of Mishra et al. (2016/0176043).
 	Tietze shows a device for interchanging tools in a subsea environment comprising a housing (66), a first motor (77) having a first output (82), a second motor (78) having a second output (100), and a drive interface (8) with a tooling adapter assembly (84,86,102,40,104,106) that provides rotational  power to various tools (4, 4a) which include cooperating tooling interface (10,64).  The Tietze patent does not specifically describe the controller which controls the operation of its motors and corresponding attached tool.
	The Mishra et al. publication discloses a robotic system with a set of interchangeable manipulators (A,B,C) depending on the task at hand.  A controller (110, 154) is disclosed that includes a network interface (see paragraph 0031]), a power interface (126), and a communication interface (153) as is common in the art.
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a control unit similar to that disclosed in the Mishra et al. publication within the housing of Tietze’s device so that a user could efficiently operate the tool from a remote location.  Regarding claim 2, the Tietze housing (66) is made up of a first section (68) and a second section (70).  In regard to claims 14 and 15, Tietze shows a latch in the form of a ball lock (18).
Response to Arguments
 	It is pointed out that each of Tietze’s motors (77) and (78) provide power to an attached tool (4 or 4a) in that the output (100) of motor (78) drives the threaded shaft (56) causing jaws (52) to open and close while the output (82) of motor (77) rotationally drives the cage (20) causing an attached tool to rotate with the cage when secured thereto.  In other words, each power output (82,100) is in operative communication with any attached tool and delivers torque to an attached tool.  

Drawings
The corrected drawings submitted 6/10/2021 are still objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
6/25/2021